Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Perez on 12/17/2021.

The application has been amended as follows:
In claim 5, line 1, remove “A” and insert before “nucleating” the following: --A polyolefin resin composition, comprising a nucleating agent in an amount of 0.001 to 10 parts by mass with respect to 100 parts by mass of a polyolefin resin, the--. 
	In claim 6, line 1, replace “nucleating agent” with --the polyolefin resin composition--.
Cancel claim 7.

In claim 9, line 1, replace “claim 7” with --claim 5--.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Nakahara (US 4,463,113) and Ishizuka (US 7,405,252) for the following reasons:
Nakahara discloses a clarifier (i.e., nucleating agent) for polyolefin resins of formula 
    PNG
    media_image1.png
    229
    215
    media_image1.png
    Greyscale
where M can be a metal atom such as alkali and alkaline earth metals (col. 37, lines 63-64) that are used in an amount of 0.005-5 parts by weight per 100 parts by weight polyolefin resin).  The clarifier includes bisphenol phosphate such as formula 10 
    PNG
    media_image2.png
    176
    186
    media_image2.png
    Greyscale
and other sodium phosphates of formulae 11, 12, 14, 15, 17, and 18 (cols. 7-9), where the compounds have a ratio of phosphorus to sodium atoms of 1.347 based on atomic weight of phosphorus (30.97) and sodium (22.99) which is sufficiently close to claimed 1.350.  Nakahra fails to disclose or suggest that M includes hydrogen.

    PNG
    media_image3.png
    197
    215
    media_image3.png
    Greyscale
where M is either alkali metal or hydrogen when n = 1.  Ishizuka fails to disclose that the organic phosphoric ester is added to polyolefin.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn